Citation Nr: 0103398	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
degenerative joint disease, right knee, evaluated as 10 
percent disabling prior to February 14, 2000.

2.  Entitlement to a higher initial disability rating for 
degenerative joint disease, right knee, with lateral 
instability, evaluated as 20 percent disabling from 
February 14, 2000.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, granted 
service connection for the veteran's degenerative joint 
disease of the right knee, with assignment of a zero percent 
disability rating.  Thereafter, a February 1997 rating 
decision assigned a 10 percent rating for the right knee 
degenerative joint disease and a July 2000 rating decision 
assigned a separate 10 percent disability rating for the 
veteran's instability of the right knee, for a total rating 
of 20 percent for the right knee condition.  On a claim for 
an original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains 
before the Board. 

It is necessary to clarify procedural matters in this case.  
First, the 10 percent rating was awarded as of July 9, 1994.  
The additional 10 percent rating for lateral instability, and 
the total 20 percent rating for the right knee, was assigned 
effective from February 14, 2000, the date of receipt of 
another claim for an increase.  Since the veteran had 
perfected his appeal from the initial decision on his claim, 
the Board will address whether he was entitled to a 
disability rating higher than 10 percent prior to 
February 14, 2000, as well as whether he is entitled to a 
disability rating higher than 20 percent from February 14, 
2000. 

Second, the RO certified the February 1997 rating decision as 
on appeal to the Board.  However, the 1997 rating decision 
concluded that the veteran had continuously prosecuted his 
claim since 1994 and assigned the 10 percent rating effective 
from July 1994.  It appears that the RO accepted a March 1996 
statement from the veteran asking for an increase in the 
right knee disability rating as sufficient to constitute a 
notice of disagreement (NOD).  The Board agrees that it is 
reasonable to construe the 1996 statement as a NOD, and the 
veteran did perfect his appeal within 60 days of issuance of 
the statement of the case in 1997.  Therefore, the Board 
concludes that this issue is on appeal from the August 1995 
rating decision.

In November 2000, a hearing was held before the undersigned, 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).  

The Board must address all issues reasonably raised from a 
liberal reading of the evidence.  In 1994, the veteran 
claimed service connection for a disability manifested by 
disorientation/loss of balance and a disability manifested by 
sensitivity to light.  These claims are not before the Board 
since they were not adjudicated by the RO, and they are not 
otherwise intertwined with the claim on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, these issues are referred to the RO for 
appropriate action.


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

It appears that additional VA treatment records exist.  In a 
September 1996 statement, the veteran indicated that he had 
received treatment at the VA medical facilities in Augusta, 
Georgia; Charleston, South Carolina; Philadelphia, 
Pennsylvania; and Coatesville, Pennsylvania.  He has also 
subsequently testified that he receives treatment at the VA 
medical facility in Lebanon, Pennsylvania.  The RO requested 
most of these records, but some facilities did not respond 
(i.e., Augusta), and other facilities stated that records 
could not be located "at this time" (Philadelphia).  The RO 
should ensure that all of the veteran's VA treatment records 
have been obtained.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, all evidence from 1994 to the present 
must be considered in determining the appropriate rating, 
including in "staged ratings" for the veteran's right knee 
condition.

Although the veteran underwent several VA physical 
examinations while this appeal was pending, another 
examination is needed for the following reasons.  The record 
does not completely support the veteran's complaints 
concerning the severity of his right knee disorder.  For 
example, he complains of locking and subluxation of the right 
knee, which has not been shown.  Also, the severity of his 
right knee disorder is not clear from the medical evidence.  
For example, VA examinations conducted between 1997 and 1999 
showed no findings of instability, while the 2000 examination 
showed "mild" instability.  Therefore, another exam is 
needed to reconcile this evidence.
It appears from the veteran's statements and an application 
in the claims file that he went through VA's vocational 
rehabilitation program in approximately 1993.  The veteran's 
vocational rehabilitation folder has not been associated with 
his claims folder; information contained therein may be 
pertinent to his claim for an increased rating.  Therefore, 
the vocational rehabilitation folder must be secured.

At the hearing in 2000, the veteran testified that he has 
difficulty performing his job duties due to his right knee 
condition and that his supervisor has made some 
accommodations for him when he is experiencing increased 
pain.  

The veteran is seeking a higher rating for his service-
connected right knee disorder, and the issue of the 
evaluation to be assigned all manifestations of the service-
connected disability is for consideration.  The assignment of 
a separate 10 percent rating for instability as of 
February 14, 2000, was a grant for only part of the appellate 
period.  An explanation of the effective date of increase is 
needed.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
medical records from the VA Medical 
Centers in Augusta, Georgia; Charleston, 
South Carolina; Philadelphia, 
Pennsylvania; Coatesville, Pennsylvania; 
and Lebanon, Pennsylvania, for all right 
knee treatment from 1994 to the present.  
The RO should continue to request these 
VA records, either until the records are 
obtained or until it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented.  If the records are 
unavailable, it should be so certified.

2.  The RO should associate the veteran's 
VA vocational rehabilitation folder with 
the claims file.  If these records cannot 
be located, it should be so noted in the 
claims folder, along with a detailing of 
the scope of the search for the records.

3.  The RO should advise the veteran that 
he should submit any documentation about 
the effect of his right knee condition on 
his employment, including that his 
supervisor has made accommodations for 
him because of this condition. 

4.  After the foregoing development is 
accomplished, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
right knee disorder.  The examiner should 
review the claims file in conjunction 
with the examination, and should indicate 
in the examination report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.  

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected right 
knee condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examiner must specifically 
state whether there is any evidence of 
ankylosis or recurrent subluxation or 
lateral instability or locking of the 
right knee, and, if so, to what extent.

All functional limitations resulting from 
the service-connected right knee disorder 
are to be identified, including whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement of the right knee.  If there is 
no limitation of motion or function, or 
no objective indications of pain, such 
facts must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner should discuss the effect the 
veteran's right knee disorder has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  After review of 
the claims file, to include the prior VA 
examination reports, the examiner should 
reconcile any contradictory evidence as 
to the severity of the right knee 
disorder.

5.  The RO should ensure that all of the 
above development is fully completed, and 
also ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

6.  Then the RO should readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In readjudicating this case, the 
RO should:  

(a) review the evidence of record at the 
time of the 1997 rating decision that 
was considered in assigning the 
original disability rating from 1994 
for the veteran's right knee 
condition, then consider all the 
evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating 
for this condition at any period of 
time since his claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

(b) consider whether the medical 
evidence showed the criteria for a 
separate rating for degenerative joint 
disease and instability of the knee 
were met at any time earlier than 
February 14, 2000.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 
259 (1994); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; see also Fenderson.

7.  If any benefit sought on appeal 
remains denied, the veteran should be 
issued an appropriate supplemental 
statement of the case, and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is notified.  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and to comply with due process considerations.  
No inference should be drawn from the remand regarding the 
final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


